Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


                                                Election/Restriction

1.	Applicant's election with traverse of claims 1-5 pertains to Group I drawn to a semiconductor device4  in the communication with the Office on 08/15/2022 is acknowledged. 
Because Applicant did not distinctly and specifically point out the supposed error in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Applicants have the right to file a divisional, continuation or continuation-in-part application covering the subject matter of the non-elected claims.
 The traversal is on the ground(s) that the search for all claims in a single Application is not a burden for the Office . This is not found persuasive because  as previously discussed in the Office Action issued on 07/08/2022 , the fields of search for method and device claims are NOT coextensive and the determinations of patentability of method and device claims are different, that is process limitations and device limitations are given weight differently in determining the patentability of the claimed inventions. Also, the strategies for doing text searching of the device claims and method claims are different. Thus, separate searches are required.
The requirement is still deemed proper and is therefore made FINAL.
Applicants, however,  have the right to file a divisional, continuation or continuation-in-part application covering the subject matter of the non-elected claims.
Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1)(after AIA ) and 35 U.S.C. 102(a)(2)(after AIA )  that form the basis for the rejections under this section made in this office action.
NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4. 	 Claims 1-5 are rejected under 35 U.S.C. 102 (a) (1)  as being anticipated by Saigoh et al. (U.S. 2009/008783) thereafter Saigoh 783(of record , document #1 in US Patent section in Applicant IDS filed on 05/28/2021)
With regard to claim 1.Saigoh 783 discloses (the abstract, Fig 1D) a semiconductor device, comprising:
 a substrate;( the abstract, para [0014])
 	a gate structure positioned above the substrate; (Shown in Fig 4J, para [0042])
a plurality of passivation layers positioned above the gate structure;( the abstract, shown in Fig 4J  para [0025]])and
 	a pad structure positioned in the plurality of passivation layers; ( the abstract, Fig 4J .
para [0025], [0027],[0065])
wherein the pad structure comprises a pad bottom conductive layer comprising nickel and a pad top conductive layer positioned on  the pad bottom conductive layer, the pad top conductive layer comprising palladium, cobalt, or a combination thereof.(Fig 4J ,the abstract, para [0027])
With regard to claim 2, Saigoh 783 discloses (the abstract, Fig 1D. Fig 4K1)
 a semiconductor device wherein the plurality of passivation layers comprise a first passivation layer positioned above the gate structure, (Fig 4K1, first passivation layer 18)
  a second passivation layer positioned on the first passivation layer, ( shown in Fig 4K1, second passivation layer IL2) and a third passivation layer positioned on the second passivation layer,(third passivation layer IL3) wherein the pad bottom conductive layer is positioned in the first passivation layer and electrically coupled to the gate structure.(shown in Fig 4K1)
With regard to claim 3, Saigoh 783 discloses (the abstract, Fig 1D. Fig 4K1)  a semiconductor device, wherein the gate structure comprises a gate bottom layer positioned on the substrate, a gate middle layer positioned on the gate bottom layer, and a gate top layer positioned on the gate middle layer.(shown in Fig 4K1) 
With regard to claim 4, Saigoh 783 discloses (the abstract, Fig 1D. Fig 4K1)  a semiconductor device, further comprising a fourth passivation layer positioned on the third passivation layer, and a bonding opening positioned in the fourth passivation layer, wherein the fourth passivation layer comprises polyimide and a top surface of the pad top conductive layer is exposed through the bonding opening.(, Fig 4K1, para [0023], [0025], [0040])
With regard to claim 5, Saigoh 783 discloses (the abstract, Fig 1D. Fig 4K1)  a semiconductor device, , wherein a width of the bonding opening is less than a width of the pad top conductive  layer.(Shown in Fig 4K1)

5.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

6.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

7.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION

8.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM-6,30 PM US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
After July 31 2022 , the {PAIR) System is replaced by the Patent Center. Should you have questions on access to the Patent Center , contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                /THINH T NGUYEN/                                                                Primary Examiner, Art Unit 2897